DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments of 29 September 2020 and 15 May 2020 have been entered in full.  Claims 2-4, 6, 7, and 10 are amended.  Claims 5 and 17-30 are cancelled.  Claims 31-35 are added.
Claims 1-4, 6-16, and 31-35 are under consideration in the instant application.

Drawings
The replacement drawings were received on 27 July 2020.  These drawings are acceptable.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  
1a.	Claim 6 depends from cancelled claim 5.
1b.	In claim 9, lines 1-2, the phrase “may include” should be amended to recite, for example, “includes”; “comprises”; or “is selected from the group consisting of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-4, 6-16, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claims 1-4, 6-16, and 31-35 are rejected as being indefinite because the limitation recited in claim 1, lines 5-6 is not clear and concise.  For instance, lines 5-6 recite “co-culturing the tumor-and tumor-adjacent normal tissues with the at least one cancer-therapeutic agent”.  It cannot be determined if the tumor tissue, tumor-adjacent normal tissue, and cancer-therapeutic agent are all cultured together (i.e., “co-culturing”) or if the tumor tissue and the tumor-adjacent normal tissues are each separately cultured with the cancer-therapeutic agent.    

2b.	Claim 31 recites the limitation "the cultures" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For example, the first line of claim 31 refers to the step of co-culturing the tumor- and tumor-adjacent normal tissues from claim 1.  However, claim 31 continues to recite “incubating the cultures and co-cultures in hypoxic, reoxygenation, or hyperoxic environments”.  It cannot be determined what “cultures” (versus “co-cultures”) claim 31 is referring to.  
	
2c.	Claims 34 and 35 are rejected as being indefinite because it is not clear when the additional steps of claims 34 and 35 occur in relation to the method steps of claim 1, from which claims 34 and 35 depend. For example, claim 1 recites the steps of: 
	obtaining tumor- and tumor-adjacent normal tissues from a patient; 
	exposing the tumor- and tumor-adjacent normal tissues to at least one cancer-therapeutic agent; 
	co-culturing the tumor- and tumor-adjacent normal tissues with the at least one cancer-therapeutic agent; 
	evaluating the tumor- and tumor-adjacent normal tissues for an effect; and 
	selecting at least one cancer-therapeutic agent based on at least one effect. 
	However, claim 34 recites preparing patient-derived cells from the tumor- and tumor adjacent normal tissues obtained from the patient and conducing a genetic analysis of the tumor tissues. Does the preparation of the cells in claim 34 occur after the obtaining step in claim 1?  Or, after one of the other four steps recited in claim 1?
	Likewise claim 35 is confusing is because it is not clear when the method step of claim 35 occurs (as it depends from claims 34 and 1, respectively). Claim 35 already ultimately depends from claim 1, but also recites the phrase “exposing the patient-derived cells to chemotherapeutic agents selected following the steps of claim 1”.  Therefore, the metes and bounds of the claim cannot be determined.

2d.	Claim 35 recites the limitation "chemotherapeutic agents selected" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 34, from which claim 35 depends, do not recite “chemotherapeutic agents”. It is noted for instance, that claim 1 recites “cancer-therapeutic agent”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 3, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connors et al. (U.S. Patent 5,726,009).
	Connors et al. teach a method for measuring the effectiveness of an agent as a chemotherapeutic agent on normal or tumor cells (column 3, lines 27-30; column 10, lines 42-62).  Connors et al. state that at the time, thymidine-labeling index, flow cytometry, and Ki-67 had not been applied to systemically measure the proliferation capacity of normal tissues, in particular in comparison with adjacent tumor tissues (column 2, lines 28-34).  Connors et al. disclose that histocultured tissue is assessed for chemosensitivity to a candidate agent by measuring the proliferative capacity of cells in the tissue upon and/or after exposure to the agent (column 4, lines 54-65).  Connors et al. also indicate that the histocultured tissue can be assessed for chemosensitivity to a candidate cytotoxic agent by measuring the viability of the cells in the tissue upon and/or after exposure to the agent (column 5, lines 44-63).  Connors et al. disclose that various types of tissues to which the invention is applicable include normal tissues and primary or metastatic tumors (column 9, lines 5-8).  Connors et al. teach in Example 1 that explanted tumor and adjacent normal tissue from the breast of a patient are compared (column 12, lines 31-34).  Specifically, extensive cell proliferation and a higher level of tissue organization was observed to be present in normal tissue (column 12, lines 31-37). Connors et al. continue to state that with this system, it is now possible to compare tumor and normal biology and anti-tumor selectivity of potential neoplastic agents by comparing tumor and normal response (column 12, lines 37-44).  Connors et al. teach that the tissues are obtained by biopsy or surgical removal, meeting the limitations of instant claim 2 (column 10, lines 42-62; column 11, lines 9-26; column 12, lines 51-53). Connors et al. disclose culturing tissue specimen cultures in the presence of a chemotherapeutic drug for 24 hours, meeting the limitations of instant claim 12 (column 14, lines 33-41, 49-56; column 15, lines 62-67). 


4.	Claims 1, 2, 3, 8, 9, 11-16, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van de Wetering et al. (Cell 161: 933-945, 2015).
	Van de Wetering et al. teach the establishment of tumor organoid cultures from surgically resected colorectal tumors (abstract; page 934, column 1, 2nd full paragraph).  Van de Wetering et al. disclose that a total of 22 tumor organoid cultures and 19 normal-adjacent organoid cultures are derived from 20 patients (page 934, column 1, 2nd full paragraph). Van de Wetering et al. state that a robotized drug sensitivity screen in 3D-organoid culture and correlated drug sensitivity with genomic features to identify molecular signatures associated with altered drug response is developed (page 937, column 1, last paragraph). Van de Wetering et al. disclose that organoids are drugged and left for 6 days before measuring cell number (page 937, column 1; page 939).  A compound library was assembled for the screening, including cetuximab, paclitaxel, and BYL719, meeting the limitations of instant claims 8 and 9 (page 937, column 2; Supplemental Table S2B; Figure 6).  Van de Wetering also teach that to identify genetic correlates between individual oncogenic mutations and drug response, a multivariate analysis of variance incorporating IC50 values and slopes of corresponding dose-response curves, with MSI-status as a covariate (page 939, bottom of column 2 through page 940, top of column 1). Van de Wetering et al. state that complete drug sensitivity and genomic data sets are available of 18 organoids, and include 16 genes identified as mutated, amplified, or deleted in colorectal carcinoma (CRC), meeting the limitations of instant claims 34 and 35 (page 940, column 1, 1st and 2nd paragraphs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 2, 3, 8, 11, 12, 15, 16, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Connors et al. (U.S. Patent 5,726,009) and Strese et al. (BMC Cancer 13: 331, 2013).
	The teachings of Connors et al. are set forth above.
	Connors et al. do not teach co-culturing the tumor- and tumor-adjacent normal tissues with the at least one cancer-therapeutic agent in hypoxic, reoxygenation, or hyperoxic conditions.
	Strese et al. teach that solid tumors contain regions with mild (hypoxia) to severe oxygen deficiency (anoxia) due to lack of blood to the growing tumor (page 1, column 1). Strese et al. disclose that decreased oxygenation leads to various biochemical responses in the tumor cells that ultimately results in either adaptation or cell death (page 1, column 2).  Strese et al. continue to state that hypoxic cells may be resistant to both radiotherapy and conventional chemotherapy (page 2, column 1, 1st paragraph). For example, the tumor vascular pattern and distance from blood vessels diminish the exposure of the anticancer drug and proliferation of the tumor cells (page 2, column 1, 1st paragraph). Strese et al. teach screening a large panel of drugs in five different cell lines to investigate their sensitivity to a panel of chemotherapeutic agents under hypoxic conditions (page 2, column 2 through page 3).  Strese et al. disclose that their results demonstrate that impaired chemosensitivity is not universal as different cell lines behave different and some drugs appear even less effective in normoxia (page 9, column 1, last paragraph). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for measuring the effectiveness of an agent as a chemotherapeutic agent on normal or tumor tissue cells as taught by Connors et al. by culturing the normal and tumor tissues with chemotherapeutic agents under hypoxic conditions as taught by Strese et al.  The person of ordinary skill in the art would have been motivated to make that modification (i) to compare tumor and normal biology and anti-tumor selectivity of potential neoplastic agents in an environment resembling that of an in vivo tumor, i.e., tumor cells in a hypoxic environment and (ii) to identify agents that are the most effective for a particular tumor under such conditions for personalized patient therapy (Strese et al., page 2, middle of column 1 through the top of column 2; page 9, last paragraph).  The person of ordinary skill in the art reasonably would have expected success because co-cultures of tumor tissue/cell lines and chemotherapeutic agents were already being successfully evaluated under hypoxic conditions at the time the invention was made.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


5.	Claims 1, 2, 3, 8, 9, 11-16, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over van de Wetering et al. (Cell 161: 933-945, 2015) and Strese et al. (BMC Cancer 13: 331, 2013).
Van de Wetering et al. do not teach co-culturing the tumor- and tumor-adjacent normal tissues with the at least one cancer-therapeutic agent in hypoxic, reoxygenation, or hyperoxic conditions.
	Strese et al. teach that solid tumors contain regions with mild (hypoxia) to severe oxygen deficiency (anoxia) due to lack of blood to the growing tumor (page 1, column 1). Strese et al. disclose that decreased oxygenation leads to various biochemical responses in the tumor cells that ultimately results in either adaptation or cell death (page 1, column 2).  Strese et al. continue to state that hypoxic cells may be resistant to both radiotherapy and conventional chemotherapy (page 2, column 1, 1st paragraph). For example, the tumor vascular pattern and distance from blood vessels diminish the exposure of the anticancer drug and proliferation of the tumor cells (page 2, column 1, 1st paragraph). Strese et al. teach screening a large panel of drugs in five different cell lines to investigate their sensitivity to a panel of chemotherapeutic agents under hypoxic conditions (page 2, column 2 through page 3).  Strese et al. disclose that their results demonstrate that impaired chemosensitivity is not universal as different cell lines behave different and some drugs appear even less effective in normoxia (page 9, column 1, last paragraph). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for measuring the effectiveness of an agent as a chemotherapeutic agent in tumor organoid cultures and normal-adjacent organoid cultures as taught by Van de Wetering et al. by culturing the tumor and normal organoids with chemotherapeutic agents under hypoxic conditions as taught by Strese et al.  The person of ordinary skill in the art would have been motivated to make that modification (i) to compare tumor and normal biology and anti-tumor selectivity of potential neoplastic agents in an environment resembling that of an in vivo tumor, i.e., tumor cells in a hypoxic environment and (ii) to identify agents that are the most effective for a particular tumor under such conditions for personalized patient therapy (Strese et al., page 2, middle of column 1 through the top of column 2; page 9, last paragraph).  The person of ordinary skill in the art reasonably would have expected success because co-cultures of tumor tissue/cell lines and chemotherapeutic agents were already being successfully evaluated under hypoxic conditions at the time the invention was made.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.




Conclusion
Claims 1-4, 6-16, and 31-35 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Dey et al. J Clin Oncol (Suppl 1) 35(15), 2017 (teach the collection of tumor and tumor-adjacent normal tissue to establish 3D slice cultures)

Khoshinani et al (Cancer Invest 34(10): 536-545, 2016;; review of  hypoxia in the progression and metastasis of tumors)

Lobo et al. BMC Cancer 16: 485, 2016 (establishment of primary cultures of clear cell renal cell carcinoma cells and matched normal kidney epithelial cells for the development of personalized therapies)

Luo et al. WO 2018/028449 (teach contacting cancer cells and T cells with a BITE antibody in the presence and absence of an immune checkpoint inhibitor (page 6))

Pillay et al. Cell Mol Life Sci 70: 3813-3827, 2013 (review of neutrophils and markers)

Rustgi et al. US 2011/0053185 (teach an organotypic culture based system and screening method (page 4, [0039-0040]; page 8, [0085])



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
21 November 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647